AMENDMENT NO. 1

AMENDMENT NO. 1 dated as of October 3, 2005 among The Shaw Group Inc. (the
“Borrower”), the subsidiaries of the Borrower listed on the signature pages
hereto as “Guarantors” and BNP Paribas, as administrative agent (in such
capacity, the “Agent”) pursuant to authority granted by the Required Lenders.

The Borrower, the “Guarantors” party thereto, the “Lenders” party thereto and
the Agent are parties to a Credit Agreement dated as of April 25, 2005 (as
modified and supplemented and in effect from time to time, the “Credit
Agreement”), providing, subject to the terms and conditions thereof, for
extensions of credit (by means of loans and letters of credit) to be made by
said lenders to the Borrower in an aggregate principal or face amount not
exceeding $450,000,000, and the parties hereto now desire to increase such
amount from the aforesaid $450,000,000 to $550,000,000.

The parties hereto also wish to amend the Credit Agreement in certain other
respects and the Security Agreement as hereinafter set forth and accordingly
hereby agree as follows:

Section 1. Definitions. Except as otherwise defined in this Amendment No. 1,
terms defined in the Credit Agreement are used herein as defined therein.

Section 2. Amendments. Subject to the satisfaction of the conditions precedent
specified in Section 5 below, but effective as of the date hereof, the Credit
Agreement, or the Security Agreement, as the case may be, shall be amended as
follows:

2.01. References Generally. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) shall
be deemed to be references to the Credit Agreement as amended hereby.

2.02. Recitals. The reference in the second paragraph of the recitals to the
Credit Agreement to “$450,000,000” shall be replaced by “$550,000,000”.

2.03. Definitions. Article I of the Credit Agreement shall be amended by
amending the following definitions (to the extent already included in said
Article I and adding the following definitions in the appropriate alphabetical
location (to the extent not already included in said Article I):

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders (including the Swing Line
Lender); provided that solely for purposes of determining whether the Aggregate
Outstanding Credit Exposure exceeds the Borrowing Base at any time, the
Aggregate Outstanding Credit Exposure shall be deemed reduced by 50% of the
aggregate undrawn stated amount under all Performance Letters of Credit at such
time.

“Aggregate Revolving Credit and Financial LC Commitment” means $325,000,000.

“Facility LC Commitment” means the commitment of each Lender to participate in
Facility LCs issued by an Issuer in the amount not exceeding that set forth
opposite its signature below or on its Lender Addendum or as set forth in any
assignment executed pursuant to Section 12.3.1, as modified from time to time
pursuant to the terms hereof. In the case of any Lender that executes and
delivers a Lender Addendum, the amount of its Facility LC Commitment as set
forth therein shall supersede the amount of its Facility LC Commitment
theretofore in effect.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns, and the lending
institutions executing a Lender Addendum and their respective successors and
assigns.

“Lender Addendum” means a Lender Addendum, substantially in the form of
Exhibit H, accepted and agreed to by the Borrower and the Agent, pursuant to
which, on or before the effective date of Amendment No. 1 to this Agreement, a
Lender shall increase its Commitments or a Person shall become a Lender and
undertake new Commitments; provided that after giving effect to all Lender
Addenda neither the Aggregate Commitment nor the Aggregate Facility LC
Commitment shall exceed $550,000,000 and neither the Aggregate Revolving Credit
and Financial LC Commitment nor the Aggregate Revolving Credit Commitment shall
exceed $325,000,000.

“Revolving Credit Commitment” means, for each Lender, the obligation of such
Lender to make Revolving Credit Loans, other than Swing Line Loans, to Borrower
in an aggregate amount not exceeding 59.090909% of its Facility LC Commitment,
as modified from time to time pursuant to the terms hereof.

2.04. Agreed Currency Provisions. The last sentence of Section 2.19.13 of the
Credit Agreement is hereby amended to read in its entirety as follows:

“If at any time the Dollar Amount of the sum of the aggregate principal amount
of all outstanding LC Obligations (calculated, with respect to those LC
Obligations denominated in Agreed Currencies other than Dollars, as of the most
recent Computation Date), excluding solely for purposes of clause (ii)(2) below
50% of the aggregate undrawn stated amount under all Performance Letters of
Credit, exceeds (i) the Aggregate Facility LC Commitment during any Unrestricted
Period or (ii) the lesser of (1) the Aggregate Facility LC Commitment or (2) the
Borrowing Base at any time during any Restricted Period (subject to
Section 2.2(c)), the Borrower shall immediately make deposits to the Facility LC
Collateral Account to the extent of the Collateral Shortfall Amount.”

2.05. Delivery of Lender Addendum. A new Section 15.7 of the Credit Agreement
shall be inserted to read in its entirety as follows:

“15.7 Delivery of Lender Addendum. Each Lender that executes and delivers a
Lender Addendum shall by executing its Lender Addendum be bound by and entitled
to the benefits of the Loan Documents as a Lender with the Commitments set forth
opposite its name in such Lender Addendum.”

2.06. Security Agreement. The second paragraph of the preamble of the Security
Agreement is hereby amended to read in its entirety as follows:

“The Borrower, the Guarantors, certain lenders and the Agent are parties to a
Credit Agreement dated as of April 25, 2005 (as modified and supplemented and in
effect from time to time, the “Credit Agreement”), providing, subject to the
terms and conditions thereof, for extensions of credit (by making of loans and
issuing letters of credit) to be made by said lenders to the Borrower in an
aggregate principal or face amount not exceeding $550,000,000.”

Section 3. Pro Rata Adjustments. If any Revolving Credit Loans are outstanding
under the Credit Agreement on the date that the amendments thereto contemplated
by this Amendment No. 1 become effective (the “Amendment Effective Date”), the
Borrower shall (a) borrow and prepay Revolving Credit Loans to the extent
necessary such that, after giving effect to all duly executed and delivered
Lender Addenda and to such borrowing and prepayment, Revolving Credit Loans of
the same Type and (in the case of Eurodollar Loans) having the same Interest
Periods shall be allocated among the Lenders on the Amendment Effective Date
ratably according to their respective Revolving Credit Commitments and (b) pay
on the Amendment Effective Date all accrued and unpaid interest on the Loans so
prepaid and any amounts owing under Section 3.4 by reason of such prepayment.
The respective Pro Rata Shares of the Lenders (and, without limitation, the
undivided interests and participations of the Lenders in Facility LCs then
outstanding) shall automatically and without further action be adjusted on the
Amendment Effective Date after giving effect to all duly executed and delivered
Lender Addenda.

Section 4. Representations and Warranties. The Borrower represents and warrants
to the Lenders that the representations and warranties set forth in Article V of
the Credit Agreement are true and correct on the date hereof as if made on and
as of the date hereof (except to the extent any such representation or warranty
is stated to relate solely to an earlier date, in which case such representation
or warranty shall have been true and correct on and as of such earlier date) and
as if each reference in said Article V to “this Agreement” included reference to
this Amendment No. 1.

Section 5. Conditions Precedent. The amendments set forth in Section 2 hereof
shall become effective, as of the date hereof, upon:

(i) the execution and delivery of counterparts of this Amendment No. 1 by the
Borrower, the Guarantors and the Agent pursuant to authority granted by the
Required Lenders,

(ii) the execution and delivery of a Lender Addendum by each Lender that is
increasing its Commitments and each Person that is becoming a Lender pursuant to
this Amendment No. 1,

(iii) the Borrower furnishing the following to the Agent each in form and
substance satisfactory to the Agent and with sufficient copies for the Lenders,
where appropriate, executed by the relevant Person:

(a) a copy, certified by the Secretary or Assistant Secretary of the Borrower of
its by-laws,

(b) a copy, certified by the Secretary or Assistant Secretary of the Borrower,
along with a certificate of good standing and existence from the Secretary of
State of the State of Louisiana, of resolutions of its board of directors
authorizing the execution of this Amendment No. 1,

(c) an incumbency certificate, executed by the Secretary or Assistant Secretary
of the Borrower which shall identify by name and title and bear the signatures
of the Authorized Officers and any other officers or managers of the Borrower
authorized to sign this Amendment No. 1, upon which certificates the Agent and
the Lenders shall be entitled to rely until informed of any change in writing by
the Borrower,

(d) a written opinion or opinions of counsel to the Borrower and the Guarantors,
addressed to the Lenders and covering such matters as may be required by Agent,
in form and substance reasonably satisfactory to the Agent, and

(iv) the Borrower furnishing to the Agent each in form and substance
satisfactory to the Agent, and with sufficient copies for the Lenders, a
bring-down certificate executed by the Secretary or Assistant Secretary of each
Guarantor, certifying that: (a) the organizational and operative documents of
such Guarantor certified and delivered as of April 25, 2005 have not been
amended, rescinded or otherwise changed and remain in full force and effect,
(b) the incumbency certificate of such Guarantor certified and delivered as of
April 25, 2005 has not been amended, rescinded or otherwise changed, and each
signatory thereto remains an Authorized Officer of such Guarantor and is
authorized to sign this Amendment No. 1, (c) to the best knowledge of such
Secretary or Assistant Secretary, the good standing certificates delivered by
such Guarantor in connection with the closing of the Credit Agreement on
April 25, 2005 remain true, accurate and correct and that such Secretary or
Assistant Secretary has no knowledge to the contrary thereof and (d) that the
copies of the resolutions of the respective boards of directors, members or
managers or any other governing body authorizing the execution of this Amendment
No. 1, as attached to such certificate, are true, accurate and correct and
remain in full force and effect.

Section 6. Conditions Subsequent. The Borrower shall furnish to the Agent, each
in form and substance satisfactory to the Agent:

(a) evidence that any amendment to the Mortgages to reflect the increase in
Commitments pursuant to the Lender Addenda shall have been made, within 30 days
of the date hereof,

(b) evidence satisfactory to the Agent that date down endorsements or the
functional equivalent thereof, current to the date of the recording of the
amendments to the Mortgages that reflect the increase in Commitments pursuant to
the Lender Addenda, are issued in connection with each of the existing Mortgage
Policies issued, within 60 days of the date hereof; provided that the Agent
shall be able to grant extensions in its sole discretion for the date down
endorsements or functional equivalent thereof for the Mortgages identified on
Schedule I,

and the failure of the Borrower to furnish any document in clauses (a) and
(b) above within the time frames noted above shall constitute a Default under
the Credit Agreement and any other Loan Document.

Section 7. Miscellaneous. Except as herein provided, the Credit Agreement and
the Security Agreement shall remain unchanged and in full force and effect. This
Amendment No. 1 may be executed in any number of counterparts, all of which
taken together shall constitute one and the same amendatory instrument and any
of the parties hereto may execute this Amendment No. 1 by signing any such
counterpart. This Amendment No. 1 shall be governed by, and construed in
accordance with, the law of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered as of the day and year first above written.

THE SHAW GROUP INC.

By:
Robert L. Belk
Executive Vice President and
Chief Financial Officer


1

GUARANTORS:

WHIPPANY VENTURE I, L.L.C.

By:      
Robert L. Belk
Executive Vice President


SHAW CONSTRUCTORS, INC.

By:      
Ronnie Volentine
President


STONE & WEBSTER MICHIGAN, INC.

By:      
Gary P. Graphia
Secretary


SO-GLEN GAS CO., LLC

by its sole member,

EMCON/OWT, Inc.

By:      
Robert L. Belk
Executive Vice President, Assistant Treasurer and
Assistant Chief Financial Officer


EMCON/OWT, INC.

By:      
Robert L. Belk
Executive Vice President, Assistant Treasurer and
Assistant Chief Financial Officer


GUARANTORS (continued)

AMERICAN PLASTIC PIPE AND

SUPPLY, L.L.C.

EDS EQUIPMENT COMPANY, LLC


EDS PUERTO RICO, INC.
ENVIROGEN, INC.
LFG SPECIALTIES, L.L.C.
MWR, INC.
SHAW BENECO, INC.
SHAW COASTAL, INC.
SHAW E & I INVESTMENT HOLDINGS, INC.
SHAW E & I RUSSIA, INC.
SHAW ENERGY DELIVERY SERVICES, INC.
SHAW ENVIRONMENTAL, INC.
SHAW ENVIRONMENTAL &

INFRASTRUCTURE, INC.

SHAW FACILITIES, INC.
SHAW INFRASTRUCTURE, INC.
SHAW LIQUID SOLUTIONS LLC
SHAW LITTLE ROCK HOUSING, L.L.C.
SHAW POWER SERVICES GROUP, L.L.C.
SHAW PROPERTY HOLDINGS, INC.
SHAW SERVICES, L.L.C.
STONE & WEBSTER MANAGEMENT CONSULTANTS, INC.

         
By:
    —      Robert L. Belk
   Executive Vice President and Treasurer


SHAW WASTE SOLUTIONS, LLC

         
By:
    —      Robert L. Belk


Executive Vice President and Chief Financial Officer

2

GUARANTORS (continued):

STONE & WEBSTER – JSC MANAGEMENT CONSULTANTS, INC.

         
By:
    —      Robert L. Belk
   Senior Vice President and Treasurer


      BADGER TECHNOLOGIES, L.L.C.     BADGER TECHNOLOGY HOLDINGS, L.LC.     B.F.
SHAW, INC.     C.B.P. ENGINEERING CORP.     FIELD SERVICES, INC.     PIKE
PROPERTIES I, INC.     PIKE PROPERTIES II, INC.     PROSPECT INDUSTRIES
(HOLDINGS) INC.     SHAW ALLOY PIPING PRODUCTS, INC.     SHAW CAPITAL, INC.    
SHAW CONNEX, INC.     SHAW FABRICATORS, INC.     SHAW FIELD SERVICES, INC.    
SHAW FT. LEONARD WOOD HOUSING,   L.L.C. SHAW GLOBAL ENERGY SERVICES, INC.    
SHAW GLOBAL, L.L.C.     SHAW GRP OF CALIFORNIA     SHAW INDUSTRIAL SUPPLY CO.,
INC.     SHAW INTELLECTUAL PROPERTY    
HOLDINGS, INC.
 


SHAW INTERNATIONAL, INC.
SHAW JV HOLDINGS, L.L.C.
SHAW MAINTENANCE, INC.
SHAW TRANSMISSION & DISTRIBUTION SERVICES, INC.

         
By:
    —      Robert L. Belk
   Vice President and Treasurer


3

GUARANTORS (continued):

S C WOODS, L.L.C.

by its sole member,

Stone & Webster, Inc.

         
By:
    —      Robert L. Belk
   Vice President and Treasurer


STONE & WEBSTER SERVICES, L.L.C.
SWINC ACQUISITION FIVE, L.L.C.

         
By:
    —      Robert L. Belk
   Executive Vice President and Treasurer


STONE & WEBSTER CONSTRUCTION SERVICES, L.L.C.
STONE & WEBSTER CONSTRUCTION, INC.

         
By:
    —      Robert L. Belk
   President


4

GUARANTORS (continued):

SHAW BEALE HOUSING, L.L.C.
SHAW CENTCOM SERVICES, L.L.C.
SHAW HANSCOM HOUSING, L.L.C.
SHAW INTERNATIONAL MANAGEMENT SERVICES ONE, INC.
SHAW INTERNATIONAL MANAGEMENT SERVICES TWO, INC.

     
SHAW MANAGED SERVICES, INC.
SHAW MANAGEMENT SERVICES
ONE, INC.
SHAW NAPTECH, INC.
SHAW NORTHEAST HOUSING, L.L.C.
SHAW NORTHWEST HOUSING, L.L.C.
SHAW POWER SERVICES, INC.
SHAW PROCESS AND INDUSTRIAL
GROUP, INC.
SHAW PROCESS FABRICATORS, INC.
SHAW SSS FABRICATORS, INC.
SHAW STONE & WEBSTER PUERTO RICO,
SHAW SUNLAND FABRICATORS, INC.
SHAW WORD INDUSTRIES
FABRICATORS, INC.
 










INC.





STONE & WEBSTER ASIA, INC.
STONE & WEBSTER HOLDING ONE, INC.
STONE & WEBSTER HOLDING TWO, INC.
STONE & WEBSTER, INC.
STONE & WEBSTER INTERNATIONAL HOLDINGS, INC.

          STONE & WEBSTER INTERNATIONAL, INC. STONE & WEBSTER MASSACHUSETTS,
INC. STONE & WEBSTER PROCESS         TECHNOLOGY, INC.
By:
    —      Robert L. Belk
   Vice President and Treasurer


5

GUARANTORS (continued):

LANDBANK PROPERTIES, L.L.C.

By:      
T.A. Barfield, Jr.
Chief Executive Officer, President and Chairman


SHAW ENVIRONMENTAL LIABILITY SOLUTIONS, L.L.C.

By:      
T.A. Barfield, Jr.
Chief Executive Officer and Chairman


THE LANDBANK GROUP, INC.

By:      
T.A. Barfield, Jr.
Executive Vice President


SHAW-ROBOTIC ENVIRONMENTAL SERVICES, L.L.C.

By:      
T.A. Barfield, Jr.
President and Chief Executive Officer


ARLINGTON AVENUE E VENTURE, LLC


BENICIA NORTH GATEWAY II, L.L.C.
CAMDEN ROAD VENTURE, LLC
CHIMENTO WETLANDS, L.L.C.
GREAT SOUTHWEST PARKWAY VENTURE,

LLC

HL NEWHALL II, L.L.C.
JERNEE MILL ROAD, L.L.C.
KATO ROAD II, L.L.C.
KIP I, L.L.C.
LANDBANK BAKER, L.L.C.
MILLSTONE RIVER WETLAND

SERVICES, L.L.C.

NORWOOD VENTURE I, L.L.C.
OTAY MESA VENTURES II, L.L.C.
PLATTSBURG VENTURE, L.L.C.
RARITAN VENTURE I, L.L.C.
SHAW ALASKA, INC.
SHAW AMERICAS, L.L.C.
SHAW CALIFORNIA, L.L.C.
SHAW CMS, INC.
SHAW MEXICO, L.L.C.
SHAW REMEDIATION SERVICES, L.L.C.

         
By:
    —      T.A. Barfield, Jr.


President

INTEGRATED SITE SOLUTIONS, L.L.C.

by its sole member,

Shaw Environmental & Infrastructure, Inc.

By:      
T.A. Barfield, Jr.
Executive Vice President


6

GUARANTORS (continued):

NUCLEAR TECHNOLOGY SOLUTIONS, L.L.C.

by its sole member,

S C WOODS, L.L.C.

by its sole member,

Stone & Webster, Inc.

         
By:
    —      Robert L. Belk
   Vice President and Treasurer


SELS ADMINISTRATIVE SERVICES, L.L.C.

by its sole member,

Shaw Environmental Liability Solutions, L.L.C.

         
By:
    —      T.A. Barfield, Jr.
   Chief Executive Officer and Chairman


7

BNP PARIBAS, as Agent

By:
Name:
Title:


8